Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-15-00108-CR

                                    Isaac Nathaniel RODRIGUEZ,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 386th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR2038
                              Honorable Laura Parker, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2015

AFFIRMED

           Appellant Isaac Nathaniel Rodriguez, a juvenile, was charged with murder. Upon motion

by the State, the juvenile court waived jurisdiction and transferred the matter to criminal court.

After Rodriguez’s motion to suppress was denied by the district court judge, he entered a plea of

guilty and was sentenced to thirty years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice and assessed a fine in the amount of $1,000.00. In his sole issue

on appeal, Rodriguez claims the juvenile court erred in transferring jurisdiction to the criminal

court. We affirm the juvenile court’s order.
                                                                                    04-15-00108-CR


                                         FACTUAL BACKGROUND

        Rodriguez was born June 1, 1996, and was living with the victim, Adriana Terry, at the

time she was murdered. Although Terry and Rodriguez were not biologically related, Rodriguez’s

mother had dated Terry’s son. Terry was a grandmother figure to Rodriguez, and even had

temporary conservatorship at one point during his childhood.

        As a result of his mother’s drug habit, and the accompanying unstable family life,

Rodriguez lived with Terry at several points in his life. During those times, Terry enrolled

Rodriguez in four different schools. On the day she was murdered, Terry had withdrawn

Rodriguez from Premier Academy and was enrolling him at Madison High School. Gema

Ramirez, Terry’s niece, explained that as a result of Terry moving back to Benavides, Texas,

Rodriguez was moving back to his mother’s house.

        Around 2:00 p.m. on September 12, 2012, Ramirez, who also lived at Terry’s home, found

a damaged bathroom door, partially off the hinges, and Terry in the bathroom bleeding profusely

from a skull fracture. Terry also had multiple abrasions, contusions, and stab wounds to her

abdomen. Terry was still alive, but could not speak and was experiencing trouble breathing. EMS

was contacted and Terry was transported to hospital where she died several hours later from cranial

cerebral injuries, or skull fractures.

        When police arrived to investigate, they found an aluminum baseball bat near the entry to

the bathroom, along with a knife blade and knife handle. The bat and the knife blade were both

bloody and located approximately three feet from where Terry was found. Rodriguez arrived while

police were investigating the crime scene. Witnesses reported Rodriguez walked up the middle of

the street and straight toward the house, disregarding the obvious chaos of the scene. Ramirez

approached him and asked him where he had been. Rodriguez simply responded that he “went to



                                                -2-
                                                                                       04-15-00108-CR


eat.” Officer Teresa Martin stopped Rodriguez from entering the house. She questioned him, but

he was unresponsive. Rodriguez looked at the front door of Terry’s home, and stated “I did it.”

       Rodriguez was detained following his statement. Officer Tim Bowen drove Rodriguez to

youth services, to the magistrate’s office to be magistrated, and then returned Rodriguez to youth

services. While on a restroom break, Rodriguez asked Officer Bowen if he could talk to him.

Rodriguez again confessed, “I did it,” telling the officer that he wanted to make his father proud.

After further questions, Officer Bowen asked Rodriguez “if he was talking about what happened

to his grandmother, and [Rodriguez] said, ‘I did it because I love my daddy.’” Officer Bowen

inquired whether his father told him to do it, and Rodriguez responded in the negative.

       Rodriguez was charged with murder. On October 24, 2012, the State filed its original

petition for waiver of jurisdiction and discretionary transfer to criminal court. In the time leading

up to the transfer hearing, Bexar County Juvenile Probation Officer Traci Geppert attempted to

obtain a psychological evaluation of Rodriguez. However, based on the advice of counsel,

Rodriguez refused to participate in the evaluation.

       After a hearing, the juvenile trial court found probable cause to believe that Rodriguez

committed the offense. The court concluded that due to the serious nature of the offense and for

protection of the public, the State’s petition for transfer to criminal court should be granted.

       After his motion to suppress was overruled by the trial court, Rodriguez entered a plea of

guilty to murder in district court. He was sentenced to thirty years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice and assessed a fine in the amount of

$1,000.00.

       On appeal, Rodriguez contends that the juvenile court had insufficient evidence to transfer

his case to criminal court.



                                                 -3-
                                                                                      04-15-00108-CR


B.      Arguments of the Parties

        Rodriguez argues the evidence was factually insufficient. He also contends the court’s

transfer order used boilerplate language, without the required case-specific findings, to support the

juvenile court’s waiver of jurisdiction.

        The State counters the juvenile court possessed sufficient evidence to support its finding

that the case should be transferred to district court.

                               TEXAS FAMILY CODE SECTION 54.02

A.      Transfer to Criminal Court for Prosecution

        Texas Family Code section 54.02(a)(3) provides that prior to transferring a juvenile to

criminal court for prosecution, and after a full investigation and a hearing, the juvenile court must

determine (1) probable cause exists to believe the juvenile committed the alleged offense and (2)

the seriousness of the offense, the background of the child, and the welfare of the community

require criminal prosecution. See TEX. FAM. CODE ANN. § 54.02(a)(3) (West 2014); see also

Gonzales v. State, No. 04-14-00352-CR, 2015 WL 2124773, at *3 (Tex. App.—San Antonio May

6, 2015, pet. ref’d).

        At the juvenile court, the State bears the burden of proving, by a preponderance of the

evidence, that waiver of the juvenile court’s jurisdiction is appropriate. Moon v. State, 451 S.W.3d
28, 40–41 (Tex. Crim. App. 2014); Faisst v. State, 105 S.W.3d 8, 11 (Tex. App.—Tyler 2003, no

pet.). The juvenile court’s order must show that the 54.02(f) factors were considered in making

the determination. Moon, 451 S.W.3d at 41–42. “If the juvenile court waives jurisdiction, it is

required to ‘state specifically in the order its reasons for waiver and certify its action, including

the written order and findings of the court.’” Guerrero v. State, No. 14-13-00101-CR, 2014 WL
7345987, at *2 (Tex. App.—Houston [14th Dist.] Dec. 23, 2014, no pet.) (mem. op.) (quoting TEX.

FAM. CODE ANN. § 54.02(h)); accord Moon, 451 S.W.3d at 38.
                                                  -4-
                                                                                     04-15-00108-CR


B.     Standard of Review

       In Moon, 451 S.W.3d at 47, the Court of Criminal Appeals set forth two questions in

determining whether the juvenile court abused its discretion:

       (1) did the [juvenile] court have sufficient information upon which to exercise its
           discretion; and
       (2) did the [juvenile] court err in its application of discretion? A traditional
           sufficiency of the evidence review helps answer the first question, and we look
           to whether the [juvenile] court acted without reference to any guiding rules or
           principles to answer the second.

Id. (alterations in original); accord Gonzales, 2015 WL 2124773, at *4. The court warned, “As

long as the appellate court can determine that the juvenile court’s judgment was based upon facts

that are supported by the record, it should refrain from interfering with that judgment.” Moon, 451
S.W.3d at 46

C.     Facts Presented Before the Juvenile Court

       Our review begins with an analysis of the factors outlined in section 54.02(f) of the Texas

Family Code. See TEX. FAM. CODE ANN. § 54.02(f).

       1.        Whether Alleged Offense Was Against a Person or Property

       We first look at “whether the alleged offense was against person or property.”

Id. § 54.02(f)(1). Here, the alleged offense was the murder of Adriana Terry, a first-degree felony.

       At the crime scene, prior to any questions asked by the officer, Rodriguez told Officer

Martin, “I did it.” Officer Martin explained that he understood Rodriguez to be saying he caused

Terry’s injuries. We note Rodriguez volunteered this information prior to being identified as a

suspect and while staring at the front door of Terry’s home in the midst of the crime scene

investigation.

       After Rodriguez was magistrated, Rodriguez requested to speak to Officer Bowen and

Rodriguez again made the statement, “I did it.” Officer Bowen confirmed Rodriguez was


                                                -5-
                                                                                     04-15-00108-CR


confessing to the injuries suffered by Terry. See Gonzales, 2015 WL 2124773, at *4 (holding

defendant’s confession to murder met factor 54.02(f)(1)); see also Bleys v. State, 319 S.W.3d 857,

860 (Tex. App.—San Antonio 2010), abrogated by Moon v. State, 451 S.W.3d 28 (Tex. Crim.

App. 2014) (confessing to aggravated assault).

       Rodriguez struck Terry with a baseball bat and inflicted stab wounds to her abdomen. The

use of multiple weapons is an indication of the seriousness of the offense. See Garcia v. State,

No. 09-10-00020-CR, 2011 WL 379117, at *7 (Tex. App.—Beaumont Feb. 2, 2011, pet. ref’d)

(mem. op., not designated for publication) (finding a beating that led to death was extremely brutal

due in part to the use of both a knife and chair spindles). This was an offense against the person

and as such should be given greater weight in favor of transfer. See TEX. FAM. CODE ANN.

§ 54.02(f); Moon, 451 S.W.2d at 38.

       2.      Sophistication and Maturity of the Child

       The second factor is “the sophistication and maturity of the child.” TEX. FAM. CODE ANN.

§ 54.02(f)(2); Faisst, 105 S.W.3d at 11.

       Probation Officer Traci Geppert met with Rodriguez twice a week for three months leading

up to his transfer hearing. In creating her Discretionary Transfer Hearing Report, Geppert

interviewed Rodriguez’s parents, school officials, Texas Department of Criminal Justice officials,

Texas Juvenile Justice Department officials, and detention officials; she also reviewed the police

reports and district attorney’s file. Rodriguez’s case was also reviewed by Geppert’s supervisor

and by the staffing committee.

       Rodriguez was sixteen and a half years old at the time of his detention, and he displayed

behavior in line with his age. Geppert testified Rodriguez was sophisticated and mature and, at

times, even felt he was manipulating the conversation. Rodriguez was able to understand the

seriousness of the charge against him and the difference between a juvenile and a criminal
                                                 -6-
                                                                                     04-15-00108-CR


proceeding. See Gonzales, 2015 WL 2124773, at *4 (citing understanding of proceedings and

charge as evidence of sophistication and maturity). Geppert relayed Rodriguez was able to

communicate with the employees, teachers, and other detainees at the detention center. See Matter

of S.E.C., 605 S.W.2d 955, 958 (Tex. Civ. App.—Houston [1st Dist.] 1980, no writ) (holding

psychiatrist’s description of appellant as “cooperative, candid, and very articulate” supported

finding that appellant was sophisticated). Geppert explained,

       I believe that he is sophisticated and mature enough. That he understands the
       information that has been provided to him. He understands the differences between
       the adult and the juvenile system regarding the allegations that have been made
       against him. I do believe [that] he’s sophisticated and mature enough to stand trial
       as an adult.

Finally, Geppert opined Rodriguez’s ability to understand and follow his attorney’s direction not

to participate in the psychological examination was further evidence that he was sophisticated and

mature enough to capably assist his counsel.

       3.      Record and Previous History of the Child

       We turn to the third factor—“the record and previous history of the child.” TEX. FAM.

CODE ANN. § 54.02(f)(3); Faisst, 105 S.W.3d at 11.

       This was Rodriguez’s first referral to the juvenile system in Bexar County. However, “a

court does not abuse its discretion by finding the community’s welfare requires transfer due to the

seriousness of the crime alone, despite the child’s background.” Faisst, 105 S.W.3d at 11; accord

McKaine v. State, 170 S.W.3d 285, 291 (Tex. App.—Corpus Christi 2005, no pet.) (op. on reh’g);

see also In re M.A., 935 S.W.2d 891, 897 (Tex. App.—San Antonio 1996, no writ) (finding

sufficient evidence to transfer the case from juvenile court to district court due to seriousness of

the crime even absent a previous criminal record).

       Although Rodriguez had no juvenile record, his previous history substantiates years fraught

with problems. Rodriguez began abusing alcohol as early as seven years of age and started using
                                                -7-
                                                                                       04-15-00108-CR


marijuana at the age of nine. Geppert reported, due to his moving around between family

members, Rodriguez attended at least twelve schools throughout his childhood. At his most recent

school, Rodriguez was in trouble for not following directions, sleeping in class, not being

redirected, and being unresponsive toward the teachers. When the principal at this school

intervened on one occasion, Rodriguez very nonchalantly responded, “I don’t know what you’re

talking about.” Rodriguez’s troubling history, and lack of response to authority figures, support a

finding that the juvenile system is not prepared to adequately protect the public and rehabilitate

him.

        4.     Adequate Protection of the Public and Likelihood of Rehabilitation

        The fourth factor we consider is “the prospects of adequate protection of the public and the

likelihood of the rehabilitation of the child by use of procedures, services, and facilities currently

available to the juvenile court.” TEX. FAM. CODE ANN. § 54.02(f)(4); Faisst, 105 S.W.3d at 11.

        Geppert testified that although the resources of the juvenile system would be helpful to

Rodriguez, he would soon “age out” of the system. Rodriguez was sixteen and a half at the time

of the transfer hearing and the juvenile probation system would only retain jurisdiction until he

turned nineteen. The only option besides adult sentencing would be determinate sentencing.

Given the serious nature of the offense, and the short time available to the juvenile system, Geppert

testified,

        I don’t feel that the juvenile probation department has the time nor the resources to
        work with [Rodriguez] based on his nature of the offense.

She explained that there was a huge need for rehabilitation and two and a half years simply was

not sufficient. Geppert continued she also did not believe the public would be adequately protected

if Rodriguez were left in the juvenile system. See Gonzales, 2015 WL 2124773, at *5 (finding

that the severity of the crime and the short time available to the juvenile system supported the trial


                                                 -8-
                                                                                      04-15-00108-CR


court’s transfer order); Faisst, 105 S.W.3d at 15 (finding that maintaining the jurisdiction of the

juvenile system was not appropriate due to the severity of the offense which required a long period

of supervision and probation).

       5.      Specific Factual Findings

       Not only must the record substantiate the juvenile court’s findings, but the juvenile court

must make “case-specific findings of fact” with respect to the 54.02(f) factors. See Moon, 451
S.W.3d at 51. Here, after careful consideration of all the evidence presented, the juvenile court

made the following findings:

       1.   Rodriguez was alleged to have committed murder under Section 19.02 of the
            Texas Penal Code.
       2.   Rodriguez was sixteen years old at the time of the transfer hearing.
       3.   Rodriguez was fourteen years or older but under seventeen years old at the
            time he is alleged to have committed the offense.
       4.   Rodriguez’s mother resides in Bexar County.
       5.   No adjudication hearing has been conducted to this point.
       6.   The notice requirements of Sections 53.04, 53.05, 53.06, and 53.07 were
            satisfied.
       7.   Prior to the hearing, the Court ordered a psychological examination, complete
            diagnostic study, social evaluation, and full investigation of the child, his
            circumstances, and the circumstances of the alleged offense; although
            Rodriguez refused to cooperate in the psychological examination, all other
            studies were completed.
       8.   The Court considered whether the offense was against person or property and
            found the offense was against a person.
       9.   The Court considered Respondent’s sophistication and maturity and found him
            sophisticated and mature enough to be transferred into the criminal justice
            system; he understands the allegations, court proceedings, and possible
            consequences.
       10. After considering the record and previous history of the child, the prospects of
           adequate protection of the public, and the likelihood of rehabilitation of the
           child by use of the procedures, services, and facilities currently available to the
           Juvenile Court, the Court found the Juvenile Court inadequate for the
           rehabilitation of the child while also protecting the public.


                                                -9-
                                                                                       04-15-00108-CR


          11. Following a full investigation and hearing, the Court found probable cause to
              believe the child committed the offense and that the seriousness of the offense,
              background of the child, and welfare of the community requires that the
              criminal proceedings move to Criminal District Court.

D.        Analysis

          Based on a review of the entire record, we conclude the transfer order is factually and

legally sufficient to uphold the juvenile court’s finding that the case should be transferred to

criminal court. After a hearing, with extensive cross-examination by defense counsel, the juvenile

court’s order clearly substantiates that the 54.02(f) factors were considered in the juvenile court’s

determination. See Moon, 451 S.W.3d at 40–41; Gonzales, 2015 WL 2124773, at *5; see also

TEX. FAM. CODE ANN. § 54.02(h); Moon, 451 S.W.3d at 38.

          Given the evidence in the record and the specific factual findings of the juvenile court, we

cannot conclude that the juvenile court’s determination to move the proceedings to criminal court

was arbitrary or unreasonable. See Faisst, 105 S.W.3d, at 12. To the contrary, the juvenile court

provided a “sure-footed and definite basis” for its decision. Moon, 451 S.W.3d at 49.

                                             CONCLUSION

          Accordingly, we affirm the juvenile court’s order and overrule Rodriguez’s sole issue on

appeal.

                                                    Patricia O. Alvarez, Justice

PUBLISH




                                                 - 10 -